DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims have been amended to include the limitation of “final warming” step. Neither original specification nor original claims provide support for this limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4,8, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 5,916,620) in view of Chen (“How to Cook Pasta Correctly” pages 1-20).
Oh teaches a process for making pre-cooked food by teaching of a food treatment process comprising partially cooking pasta prior to packaging (abstract). Oh teaches that the method comprises: i. Steaming freshly made pasta under atmospheric pressure for about 0.5- 2.0 minutes (column 3 lines 1-14); ii. Immersing the steamed food generally for about 1.0-4.0 minutes in a solution (brine) with humectants, preferably with about 10-20% sodium chloride (column 3 lines 14-16 and 45-53 and column 4 lines 3-14); iii. Removing excess water from the surface of the food product (column 4 lines 29-39); iv. Packaging the food product in a food grade and thus food safe container which can withstand thermal treatment of temperatures up to about 110C (column 4 lines 40-67); and v. Evacuating excess air from the sealed 
Regarding the food as instant as recited in claims 1 and 8, as Oh teaches the food treatment process comprises a preliminarily cooking step (abstract), the product of the prior art is thus cooked to some degree and would be ready for consumption when desired and thus is considered an “instant” product as is the instantly claimed product. It is noted that this is consistent with the instant disclosure, see at least page 5 lines 9-16 which shows the “instant” product is warmed at about 90C for about 30 minutes for serving. The position of the office is further supported as Oh teaches an overlapping time and temperature for a cooking treatment.
Regarding immersion of the food in the brine for about 5-15 minutes as recited in claims 1 and 8 step ii, as the term “about” means near or close to and as Oh teaches immersion for “generally about 1.0-4.0 minutes” and the claims recite immersion as low as “about 5 minutes” the teachings of the prior art are considered to encompass or at least make obvious the claimed range. Additionally, as Oh teaches that the immersion time will vary based on the thickness of the pasta, the concentration of the humectant and the relative weight of the pasta to the weight of solution, wherein longer immersion times are required for thicker pastas (column 4 lines 3-8) it would have been obvious to vary the immersion time in order to obtain the desired immersion result.
Regarding the brine as adhered to a surface of the food product, providing a salt coating on the surface of the food product during immersion as recited in claims 1 and 8 step ii and iii, as the prior art teaches of the same process step of immersing the same food (pasta) in an overlapping brine solution (10-20% salt solution) for an overlapping time (about 5 minutes) the same result of the brine adhering to the surface of the food would be expected or at least 
Regarding removing excess water from the surface of the food for about 3-15 minutes as recited in claim 1 step iv or for about 10 minutes as recited in claim 8 step iii, as discussed above Oh teaches removing water from the pasta surface (column 4 lines 28-39). Oh is not specific to a general range of time for the treatment, however as Oh exemplifies said treatment step for 10 minutes (column 5 lines 23-25, 46-48 and column 6 lines 4-6 and 34-36) the claimed range is considered obvious. Wherein a reference does not teach a general range for a disclosed treatment it would have been obvious and well within the purview of one ordinary skill in the art to look to the examples of the reference for processing parameters.
Regarding claims 1 and 8 steps v and vi, as Oh teaches that the food grade container for packaging was a high temperature stable packaging system with good moisture barrier 
Regarding the final cooking step as comprising putting the container with the food into a hot water bath at a temperature of about 90C for 15 minutes to 8 hours to heat the food and keep it warm as recited in claims 17 and 19, as Oh teaches thermal processing of the packaged food which was sealed and had good moisture barrier properties, wherein thermal processing included heating the center of the food for about 5-60 minutes at about 80-100C, including with boil in bag processing, wherein the thermal processing was the last step in forming the shelf stable product (column 4 lines 40-67 and column 5 lines 1-11), the teachings of the prior art encompass or at least make obvious a final cooking step of putting a tightly sealed package (sealed container with good moisture barrier properties) into a hot water bath (a boil in bag treatment step) at a temperature of about 80-100C for about 5-60 minutes to heat the food and keep it warm during thermal processing (a period of time for pasteurization).
Oh discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum 
Additionally it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geis/er, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); /n re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the 
Oh is silent to the brine for immersion of the food product as cooled to about 2-4C to stop the cooking of the food product as recited in claims 1 and 8 step ii and to multiple containers as able to be positioned into the hot water bath at the same time as recited in claims 18 and 20.
Regarding the brine for immersion of the food product as cooled to about 2-4C to stop cooking of the food product as recited in claims 1 and 8 step ii, as discussed above, Oh teaches of partially cooking pasta and then immersing it in a water solution (brine). Oh is silent to the temperature of the solution, however Chen teaches that in cooking pasta it was known for pasta to continue cooking after it was removed from the cooking medium. Chen teaches to accommodate for this process, ideally one should shock the pasta in iced water for about 3-5 minutes (page 11). It would have been obvious for the aqueous brine used after cooking the product of Oh to be cooled to the temperature of ice water so that it would aid in stopping the cooking process in view of Oh. To do so would be to use a known method for its known and intended function. As ice was known to be at a temperature of OC and room temperature was known to be about 20C, the ice water of the prior art would be expected to encompass or at least make obvious the claimed temperature range, wherein the basic understanding of temperature transfer (the basic scientific principle of heat transfer of materials in contact with one another known to one of ordinary skill in the art) would motivate one to use a temperature closer to that of the ice to effect for a faster cooling process.
Regarding multiple containers as able to be positioned into the hot water bath at the same time as recited in claims 18 and 20, as discussed above Oh teaches of packaged products which are thermally processed with boil in bag treatments, thus encompassing the teaching of positioning the containers in hot water baths as claimed. Oh is not specific to .
 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 5,916,620) in view of Chen (“How to Cook Pasta Correctly” pages 1-20 May 2011 https://lifehacker.com/how-to-cook-pasta-correctly-5805897), further in view of Fellows (“Food Processing technology Principles and practice 2" Edition” CRC Press 2000, pages 387, 462, 481 and 482).
As discussed above, Oh teaches a process of steaming, immersing and packaging a pasta product. Oh is silent to storing the product at temperatures of 2C or lower as recited in claims 2 and 9.
Regarding further storing the filled containers with the precooked food at temperatures of 2C or lower as recited in claims 2 and 9, Fellows teaches that chilling was the unit operation .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 5,916,620) in view of Chen (“How to Cook Pasta Correctly” pages 1-20 May 2011 https://lifehacker.com/how-to-cook-pasta-correctly-5805897), further in view of Taguchi et al (US 5,707,672).
As discussed above, Oh teaches a process of steaming, immersing and packaging a pasta product. Oh is silent to a step of wrapping the pre-cooked pasta in a liner as recited in claims 3 and 10.
Regarding wrapping the pre-cooked pasta in a liner as recited in claims 3 and 10, Taguchi et al (Taguchi) teaches a process for making pre-cooked food comprising: steaming 
Alternatively, claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 5,916,620) in view of Chen (“How to Cook Pasta Correctly” pages 1-20 May 2011 https://lifehacker.com/how-to-cook-pasta-correctly-5805897), further in view of Fellows (“Food Processing technology Principles and practice 2" Edition” CRC Press 2000, pages 242 and 243) and/or Leah (“No Mess Camping Omeletts in a Bag” pages 1-8 May 2016 https://www.beyerbeware.net/201 1/06/no-mess-camping-omelettes-in-a-bag.html).
As discussed above, Oh teaches a process of steaming, immersing and packaging a pasta product for thermal processing, including boil in bag treatments.
Oh is not specific to multiple containers as able to be positioned into the hot water bath at the same time as recited in claims 18 and 20.
Regarding multiple containers as able to be positioned into the hot water bath at the same time as recited in claims 18 and 20, as discussed above Oh teaches of packaged products which are thermally processed with boil in bag treatments, thus encompassing the teaching of positioning the containers in hot water baths as claimed. Oh is 
Alternatively, Fellows teaches pasteurization of packaged foods, wherein hot water pasteurizers wherein known to be batch or continuous, with the simplest batch equipment consisting of a water bath in which crates of packaged food were heated and held for the required length of time (pages 242-243 section 11.2.1). Leah shows that more than one packaged food product can be placed in boiling water to simultaneously produce products for a multitude of people (page 1 and pages 4-5). It would have been obvious for the containers and hot water bath as taught by Oh to be of a size so that multiple containers could be positioned into the water bath at the same time as was known in the industry as shown by Fellows and/or in order to simultaneously produce a multitude of products as shown by Leah.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding pasta being partially cooked and shelf stable, it is noted that the instant claim 1 recites the following:
A process for making a pre-cooked instant food product comprising the steps of:
i) steaming the food product under atmospheric pressure for a pre-determine time to cook the food product;
ii) immersing the steamed pre-cooked food product in 10-30 % salt concentration brine solution for about 5 to 15 minutes, the brine solution cooled to temperatures of about 2-4 °C to stop cooking of the food product:
iii) removing excess water from the surface of the pre-cooked food product for about 3 to 15 minutes;
iv) forming a salt coating on the surface of the pre-cooked food product;
v) packing a pre-determined amount of the pre-cooked food product into a container, the container being made of a material safe for keeping food products therein; and
vi) sealing the container tightly, wherein the sealed container containing the pre-determined amount of pre-cooked food product is used as a container in a final warming step, the sealed container being able to withstand temperatures higher than 90 °C without breaking the seal therefore preventing leakage of water into the container and keeping a water content in the food product constant during the final warming step of the food product.
Oh discloses steaming pasta under atmospheric pressure for up to 2 minutes depending on the size of the steamer and the pasta shape (col. 3). This step reads on step i) of “steaming the food product under atmospheric pressure for a pre-determine time to cook the food product in claim 1.

Then Oh discloses surface drying pasta until the moisture of the paste dries up (col. 4). This step reads on step “iii) removing excess water from the surface of the pre-cooked food product for about 3 to 15 minutes” of claim 1.
The “forming a salt coating on the surface of the pre-cooked food product” an inherent result of immersing paste in salt solution and subsequent removal of moisture from the surface.
Then Oh discloses sealing the paste in a package which reads on step “v) packing a pre-determined amount of the pre-cooked food product into a container, the container being made of a material safe for keeping food products therein” of claim 1.
In regard to the step “vi) sealing the container tightly, wherein the sealed container containing the pre-determined amount of pre-cooked food product is used as a container in a final warming step, the sealed container being able to withstand temperatures higher than 90 °C without breaking the seal therefore preventing leakage of water into the container and keeping a water content in the food product constant during the final warming step of the food product”. Oh discloses a warming step after sealing where the temperature of the coldest spot should reach to up to 110C for a period of up to 60 minutes (col. 4). This reads on step vi of claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Oh is not relied upon as a teaching of brine temperature. Chen (“How to Cook Pasta Correctly” pages 1-20) is further relied upon as a teaching if a brine temperature.
The response to arguments as mailed 11/02/2020 is also incorporated in this Office action as follows.
Applicant argues that neither Oh nor Chen teach of keeping the water content into the pre-cooked instant product constant during cooking/heating as both references suggest the pasta was prepared by placing in hot water. This argument is not convincing to withdraw the rejection as Oh, the primary reference teaches of heating the pre-cooked food in a sealed moisture resistant packaging, including thermal processing of boil in bag (column 3 lines 1-17, column 4 lines 40-67 and column 5 lines 1-6). Thus, the teachings of Oh encompass or at least make obvious keeping the water content into the pre-cooked instant product constant during cooking/heating as claimed. As evidenced by Potter et al (“Food Science 5" Edition” Chapman and Hall 1995), during boiling in a water bath for boil in bags, the bag does not burst from steam or allow boiling water in to dilute the food (page 503).
Applicant argues that all Oh and Chen disclose is traditional heating/cooking in boiling water because Oh teaches the shelf stable moist product is ready to use in a manner similar to home cooked dry pasta. This argument is not convincing, as Oh does not appear to require removing the pasta from the bag and cooking in water as argued.
1. As pointed out by applicant, Oh, the primary reference, teaches a moist pasta product, ready for use in a manner similar to home cooked dry pasta (column 5 lines 7-10); the teachings of Oh suggests a product equivalent to one that has already been cooked; Oh does not teach a dry pasta for cooking as argued, but rather a moist product equivalent to a cooked product.
2. Oh, the primary reference teaches of heating the pre-cooked food in a sealed moisture resistant packaging, including thermal processing of boil in bag (column 3 lines 1-17, column 4 lines 40-67 and column 5 lines 1-6). Thus, the teachings of Oh encompass or at least make obvious cooking/heating in a sealed package as claimed. As evidenced by Potter et al (“Food Science 5" Edition” Chapman and Hall 1995), during boiling in a water bath for boil 
Applicant argues that the pasteurization step of Oh is a drying step and not a cooking step. This argument is not convincing as the drying step of Oh and the pasteurization are two different steps; Oh states page 4, lines 40-41 “After the pasta has been partially surface dried, it is sealed in a package and pasteurized”. Additionally, pasteurization as taught by Oh is a thermal treatment step which includes boil in bag processing, steaming, and microwaving; an overlapping time and temperature range to that as claimed; and heat processing, which prevents swelling of the pouch, thus clearly indicating heating with the pouch (column 4 lines 45-67 and column 5 lines 1-6). The thermal processing step as taught by Oh encompasses cooking as instantly claimed.
Applicant argues that Oh does not teach the brine as cooled and Chen does not teach the cooled water as a brine. This argument is not convincing as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed above, the primary reference Oh teaches dipping a steamed pasta in a brine solution. Oh is silent to the brine as cooled, however Chen teaches that in cooking pasta it was known for pasta to continue cooking after it was removed from the cooking medium. Chen teaches to accommodate for this process, ideally one should shock the pasta in iced water for about 3-5 minutes (page 11). It would have been obvious for the aqueous brine used after cooking the product of Oh to be cooled to the temperature of ice water so that it would aid in stopping the cooking process in view of Oh. To do so would be to use a known method for its known and intended function.

The position of the Office is further supported in view of the direct teachings of the prior art; as Oh teaches that the immersion of the pasta with the humectant incorporates said humectants into the pasta, wherein the humectants are preferably sodium chloride (salt) (column 3 lines 14-29 and 45-53), the salt of the brine solution of Oh would be on the surface of the pasta; in order to go into the pasta as taught by Oh, the salt would necessarily also be on the pasta surface.
The position of the Office is further supported because as stated in applicant’s arguments made August 20, 2020, page 5 last paragraph, the claims recite 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791